GOLDTH WAITE, J.
Tho object of the bill is, to set aside a deed of relinquishment made by Kitty J. Hollingsworth to Win. G. and R. 0- Boney. This application is based upon allegations of fraud, consisting of false representations of material facts, and abuse of confidence reposed by Mrs. Hollingsworth in the grantees, who were her brothers.
It certainly requires no citation of authority to show that, if the deed which it was the object of tho bill to annul was obtained by the false representations of the other party, and by false representations we mean those made with an intent to deceive, a court of equity would not hesitate to set it aside; and the power of that court to grant relief is equally clear, whero *698an innocent misrepresentation is made by one party through mistake of a material fact, constituting an inducement to the act of tho other party, and in relation to a matter in which such party may fairly bo presumed to trust to the representation of the other- If there is just reason to believe that tho act has been done upon the faith of the representation, and that the party has been misled by it to his prejudice, however honestly tho statement may have been made, it affords just ground for the interposition of chancery. — Story’s Eq. § § 192, 193.
The ground upon which equity interferes in the last case, is, that the misrepresentation has operated to deceive, and it is therefore regarded as constructive fraud; but we apprehend the jurisdiction in such cases might moré properly rest on the ground of mistake.
There is also another, and a very comprehensive class of cases, in which equity looks to the peculiar situation which the parties occupy towards each other, and if one occupies a relation from which an unusual degree of confidence, affection, or sense of duty naturally springs, the utmost degree (uberrima Jides) is demanded.— Story’s Eq. § 218; and when this relation does exist, says Judge Story, courts of equity, acting upon this superinduced ground, in aid of general morals, will not suffer one party, standing in a situation of which he can avail himself against the other, to derive advantage from that circumstance ; for it is founded in a breach of confidence. — Story’s Eq. § 308. If there is any misrepresentation of a material fact, or any just suspicion of artifice or undue influence, courts of equity will interpose and pronounce tho transaction void, and as far as possible restore tbc parlies lo their original rights. — Story’s Eq. § 218.
Again; it is well settled, that, where tho relations of attorney and client, guardian and'ward, principal and agent, exist, the duty devolves upon the party in whom tho trust is reposed, of showing that the contract is in every respect just, fair and equitable ; and the principle which we think deducible from tho authorities, applies to all cases from which peculiar confidence or influence naturally results; and where he who takes tho gift, or makes tho bargain, occupies this relation towards the other party, it lies upon him to prove his bargain, or, in other words, that he has dealt with the other party with the utmost good *699faith, taking no advantage of his influence, but -representing everything fairly.—Hunter v. Atkins, 3 M. & K. 118; McCormick v. Malin, 5 Black. 509. Applying those principles to the case before us, there is no difficulty in arriving at a correct conclusion.
Winbeck Boney, who was the -father of Mrs. Hollingsworth, and of Wm. G. and R. C. Boney, who were his only sons, some years before his death caused to be prepared a deed conveying to his sons in fee, in consideration of love and affection, the land which lie then owned, and of which he subsequently died in possession. To this deed he signs his name, affixes his seal, and causes it to bo witnessed as signed, sealed and delivered ; but instead of actually delivering it, he files it away amongst his papers, where it is found after his death. When dying, he is advised by his physician of the necessity of making a final disposition of his worldly affairs. He replies, “that be had made some deeds of gift; they were bunglingly done, but he reckoned they wo'dd answer, and the law would do the rest.” After his death Wm, G. Boney administers upon his estate; a deed of relinquishment to the lands is prepared, to which the name of Mrs. Hollingsworth, who is a widow residing in the State of Louisiana, is signed by R, C. Boney, who resides in the same State ; and subsequently, when Mrs. H, is on a visit to Alabama, she ratifies the same before a justice of the peace. It is not pretended that she received any pecuniary or valuable consideration, but it is conceded by the answers of both Wm. G. and R. C. Boney, that the deed was made by her for the purpose of carrying- out the wishes of her deceased father, so that the sons should receive the lands absolutely and subject only to the dower of the widow of Winbeck Boney. The answers are silent as to any advancements received by the brothers in the life-time of the deceased, but the evidence shows, thur while Mrs. II. had received in that way a negro girl, the sons had each received a negro boy.
These are the material facts, and it is too clear for argument, that whatever may have been the intention of Winbeck Boney, in relation to the lands, his sons could take nothing undor an instrument which had no validity as a deed for want of delivery, and noue as a will for want of the necessary number of witnesses. They can claim under the deed of relinquishment alone ; and *700taking into consideration tbe position they occupy towards Mrs. Hollingsworth, we think that proof of the mero execution or ratification of tho deed, so far as she is concerned, is not sufficient to sustain it. Until some inducement is shown, the law must always regard with suspicion an act by which a sister divests herself of a valuable interest in favor of a brother. There may be no fraud; everything may bo honest and fair; but until the act is satisfactorily accounted for, the inference of fraud, artifice or abuse of confidence, is so strong, that we think equity should always relievo against it.
In the present case, the ties of affection and confidence resulting from the near relation of the parties, it is reasonable to suppose, were drawn closer by the recent bereavement common to both, and by the fact that tho sister was a widow. Unless, therefore, a sufficient inducement is shown, the deed must be set aside as to Mrs. Hollingsworth.
How stands tho caso in this aspect ? The answers of tho brothers allege, that it was tho intention of the father that they should have the lands at his death absolutely, subject only to the claim of tho widow for dower ; and if this was the case, and Mrs. H., fbr tho purpose of carrying out the wishes of her deceased parent, without any artifice or abuse of confidence on tbe part of her brothers, thought proper to relinquish to them her interest in the lands, most certainly the deed must be supported.
But this is not tho case made by the record. The language used by Winbeck Boney on his death-bed, as detailed by Dr Jones, the witness for the defendants below, is very different from the words which the answer alleges were spoken on that occasion. The expressions, as given by the witness, certainly leave it very doubtful as to what were the intentions of Win-beck Boney, as regards the disposition of the lands ; and they should have been stated to Mrs. Hollingsworth as they were, scthat she might resolve the doubt for herself. But instead of this, the answers create the impression on our mind that such representations were ma.de, as would leave no doubt whatever on her mind, that tho wishes of her father were as alleged in the answers.
Under these circumstances, the deed ought not to be sustained, and tbe decree of the Chancellor is affirmed; the defendants, W. G. and R. C. Boney, to be taxed with the costs of this court.